Martin, J. (dissenting):
This is a suit in equity. The plaintiffs seek to have the defendants restrained from diverting trust property from the purposes for which it was placed in trust, that is, for use by the Russian Orthodox Greek Catholic Church of North America. Since the trust was created it has been and now is so used.
I am of the opinion that the plaintiff Kedrovsky is seeking to divert this property from the purpose for which it was intended under the trust. He is the servant of a group who have reached a position of power in their church organization through the revolution in Russia and by what appear to be questionable means. It is extraordinary that they should have the aid of a court of equity to displace those who are administering the trust strictly as it was intended to be administered.
I, therefore, dissent and vote for affirmance.
Judgment reversed and judgment ordered in accordance with opinion. Settle order on notice.